Title: To James Madison from Edward Wyer, 15 November 1818
From: Wyer, Edward
To: Madison, James


Sir
Consulate of the United States of AmericaHamburg Novr 15 1818.
By the ship General Hand for Baltimore I have sent you a small box of the celebrated Brandenburg Wheat for seed. It is said by Agriculturists in this country that the above mentioned wheat, will very much improve by culture in the United States. The Box is directed to you care of the ⟨Na⟩vy Agent at Baltimore.
If at any time I can be useful to you Sir, in the North of Europe, I hope you will freely command me.
May the smiles of Heaven rest on your Abode, and continue to make you happy. With real respect, I have the honor to be Sir, Your devoted Servant
Edwd. Wyer
